DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	This office action is in response to applicants’ amendments to the claims, remarks and affidavit filed October 15, 2021.  Claims 1-9 and 11-20 are pending. This action is non-final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP2000-219936A, herein referring to the English translation dated July 17, 2021).
Nakamura et al. disclose a free cutting steel that may be produced by ingot casting and used in the formation of machine parts, the steel comprising (in weight %): 0.05 to 0.8% carbon, 0.1 to 3.5% manganese, 0.001 to 0.2% phosphorus, 0.01 to 2.5% silicon, 4.0% or less nickel, 3.5% or less chromium, 2.0% or less molybdenum, 0.001 to 0.1% aluminum, 0.5% or less zirconium, 0.005 to 0.4% sulfur, 0.5% or less vanadium, 2.0% or less copper, 0.2% or less titanium and a balance of iron (paragraphs 0008-0023).  While Nakamura et al. do not appear to et al. including those proportions which fall within applicants’ presently claimed ranges.
Applicants’ requirement that the steel is produced in a high volume electric furnace is a product by process requirement.  While product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production, but instead on any structure which necessarily results from the claimed process.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. Even where prior art products are produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (See MPEP 2113).
In the present case the microstructure of the steel would result from a range of parameters including heating and cooling temperatures/times was well as how the steel is worked (e.g. rolled, extruded, forged, etc…).  Whether produced in an electric surface or heated by an alternate process the result is a steel meeting the claimed compositional requirements.  With regards to the size of the furnace the phrase ‘high volume’ is a broad and as with the use of an electric furnace the end result is a steel satisfying the claimed compositional proportions.  Absent a showing that the use of a high-volume electric furnace necessitates that the steel possesses a particular structure not possessed by Nakamura et al. the presently claimed process is not found to distinguish the steel as claimed form the steel disclosed by Nakamura et al. 
et al. utilize an arc furnace to produce the exemplary steels (paragraph 0024) one of ordinary skill in the art at the time of the invention would have found it obvious to use an arc furnace (electric furnace) in the production of the steels of Nakamura et al. where Nakamura et al. demonstrate that through the examples that arc furnaces are known suitable furnaces for the production of the steel of their disclosure.
	Claims 9 and 15 are directed to a steel composition ‘for an article’ having a cross-sectional thickness of 20 inches or more.  Statements of intended use in the preamble are evaluated within the context of the body of the claim to determine what structure is imposed by the intended use (MPEP 2111.02 II).  In the present case the steel composition of Nakamura et al. is capable of being used to form articles having a cross sectional thickness of 20 inches or more, and therefore the steel of Nakamura et al. satisfies the requirements imposed by the intended use.
With regards to applicants’ claims 9, 14, and 20, Nakamura et al. do not appear to disclose the size of the ingots made or the dimensions of the products made with the steel, however forming articles of various shapes and sizes is within the ordinary level of skill in the art.  One of ordinary skill in the art would have found it obvious to form steel products of various sizes and shapes as a matter of engineering choice based on the final design application.  Absence a showing that steel articles comprising the claimed composition and having a cross sectional thickness of 20 inches exhibit unexpected results, the claimed cross-sectional size is not found to establish a patentable distinction over articles made by one of ordinary skill in the art using the steel of Nakamura et al. See MPEP 2144.04 IV A-B and 716.02.
Claim 9 sets forth a maximum sulfur content of 0.003 wt. % which differs from the sulfur content disclosed by Nakamura et al. of 0.005 to 0.4%.  A prima facie case of obviousness exists et al. are found to be so close to applicants’ claimed proportions that one skilled in the art would not expect them to exhibit patentably distinct properties. Any difference in the claimed invention and the prior art may be expected to result in some difference in properties however the issue is whether the properties differ to such an extent that the claimed proportions result in a steel which is a distinct invention form that disclosed in the prior art.
Applicants disclose that lower sulfur levels would improve the ductility of the steel but that sulfur is required to maintain the easy machinability of the steel.  A small but effective quantity of sulfur must be present, but the upper sulfur level preferably should be maintained below 0.025%.  Applicants further state that “Sulfur in product with thicknesses greater than 20” should be limited to a maximum of 0.003%”.  See present specification at paragraph 0024. 
Nakamura et al. disclose a sulfur content of 0.005 to 0.4% and teach that sulfur is an element that is present in order to improve machinability, where machinability is not improved when sulfur is present in amounts less than 0.005%.  Nakamura et al. further disclose that where sulfur exceeds 0.4%, the toughness significantly decreases, and so the content is made 0.005 to 0.4%.  Given that one of ordinary skill in the art would have found it obvious to select from within the amounts disclosed by Nakamura et al. and that both Nakamura et al. and applicants’ disclose the presence of a minimum content of sulfur with regards to maintaining the machinability of the steel the content of sulfur disclosed by Nakamura et al. is found to be so close to applicants’ claimed range as to establish a prima facie case of obviousness.  While applicants can overcome a prima facie case of obviousness by demonstrating the criticality of the claimed range, applicants’ statement in the specification that sulfur in product with thicknesses 

Response to Arguments and Affidavit
	Applicants’ arguments and supporting affidavit filed October 15, 2021 have been considered but have not been found to be persuasive.
	Applicants argue that phosphorous levels below 0.017 wt.% were not realistically achievable for efficient high volume electric furnace steelmakers at the time of applicants’ invention.  While Nakamura et al. disclose phosphorous levels below 0.017 wt. % applicants assert that such disclosure is speculative and not based on any known data and cite the present specification as well as an accompanying affidavit (October 15, 2021), in support of their position.  Applicants cited portion of the specification states that levels as low as 0.005 wt.% are “very difficult to achieve at the present time in high volume electric furnace steel making” and that control has been improved to the point where phosphorous values of 0.012% can be “consistently achieved in large tonnage production”.  However statements that such low levels where difficult to achieve and/or achieve consistently are insufficient to establish 1) that such levels could not be achieved or 2) that the disclosure of Nakamura et al. is not enabled to achieve steels having phosphorus levels below 0.017%, particularly given that levels as low as 0.001% are disclosed.  When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability (MPEP 2121 I).  Further “Where a process for making the compound is not developed until after the date In re Hoeksema, 399 F.2d 269, 158 USPQ 596 (CCPA 1968). Note, however, that a reference is presumed operable until applicant provides facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See MPEP 2121.02 I.
	The affidavit filed October 15, 2021 asserts that Nakamura’s teaching of a phosphorus level of 0.001 to 0.2% appears to be speculative and not based on any data. “Indeed, it is difficult to achieve a phosphorus level below 0.017% in a large volume furnace.”  However the burden falls to applicants to establish that the phosphorus levels disclosed by Nakamura et al. could not be achieved at that time.  Absent factual data to support applicants’ position Nakamura et al. is presumed operable (i.e. that steels within the disclosed proportional ranges could be produced, including steel having phosphorus levels as low as 0.001 wt. %).  While the affidavit states that there is often no motivation to drive down phosphorus levels below 0.017 wt. %, Nakamura et al. no less disclose a phosphorus content of 0.001 to 0.2 wt. %.  Applicants’ statement that Nakamura et al. may benefit from high phosphorous levels also does not amount to evidence that the phosphorous levels disclosed by Nakamura et al. do not overlap applicants’ claimed proportions.  While a prima facie case of obviousness may be established by demonstrating that a claimed range produces unexpected results, there is insufficient data such that one of ordinary skill in the art would have found the claimed phosphorous levels to produce steels exhibiting unexpected properties.
	Applicants argue that the claimed proportion of zirconium is important particularly where a minimum amount of zirconium is needed to enhance grain pinning. “Applicants can rebut a prima facie case of obviousness by showing the criticality of the range.” MPEP 2144.05 III A.  et al. are found to establish a prima facie case of obviousness.
	Applicants argue that Nakamura and applicants are motivated by solving different problems, however obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant’s motivation.  While applicants argue that the ranges disclosed by Nakamura et al. are broad, applicants have not demonstrated that specific portions claimed are patentability distinct. 
	Applicants’ argue that claim 9 as amended to include the maximum sulfur content of 0.003 wt.% distinguishes over Nakamura et al. who disclose a minimum sulfur content of 0.005 wt. %, however for those reasons as set forth in the rejections above, the sulfur content disclosed by Nakamura et al. is so close to applicants’ claimed content as to establish a prima facie case of obviousness.  Given the newly presented analysis with regards to the sulfur content this office action is considered to set forth new grounds of rejection (not necessitated by amendment) and is therefore this action is made NON-FINAL.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Adam Krupicka/Primary Examiner, Art Unit 1784